Per Curiam.
The findings at folios 87 and 104 are so nant to each other as to evidence an oversight on the part of the trial judge, to which his attention should be called before a decision of the appeal. Pappenheim v. Railway Co., 7 N. Y. Supp. 679. The matter will therefore be remanded to the trial judge for such action as he deems proper, (see Bohlen v. Railway Co., 121 N. Y. 546, 24 N. E. Rep. 932;) and the decision of the appeal will be reserved until the action of the trial judge is officially made known to the general term.